Case 1:20-cv-24506-PCH Document 1-1 Entered on FLSD Docket 11/02/2020 Page 1 of 6




                                   Ex. "A"
Case 1:20-cv-24506-PCH Document 1-1 Entered on FLSD Docket 11/02/2020 Page 2 of 6




                                   Ex. "A"
Case 1:20-cv-24506-PCH Document 1-1 Entered on FLSD Docket 11/02/2020 Page 3 of 6




                                   Ex. "A"
Case 1:20-cv-24506-PCH Document 1-1 Entered on FLSD Docket 11/02/2020 Page 4 of 6




                                   Ex. "A"
Case 1:20-cv-24506-PCH Document 1-1 Entered on FLSD Docket 11/02/2020 Page 5 of 6




                                   Ex. "A"
Case 1:20-cv-24506-PCH Document 1-1 Entered on FLSD Docket 11/02/2020 Page 6 of 6




                                   Ex. "A"
